Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
(1) In claim 1, line 6, after “thereof”, before “.”, insert "wherein the plurality of ruthenium oxide nanosheets have an average lateral size of greater than or equal to about 0.1 micrometers and less than or equal to about 100 micrometers, and a thickness of less than or equal to about 3 nanometers".
(2) Please cancel claim 4.


Authorization for this examiner’s amendment was given in a telephone interview with Ms. Lynn Stewart on 03/23/21.




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art Seong (US 2008/0258174) and Han et al. (US 2014/0212672) for the following reasons:
Seong teaches conductive layer comprising a plurality of ruthenium oxide nanosheets which are surface-doped with sulfur, i.e. a chalcogen or nitrogen, i.e. a Group 15 element.
However, Seong fails to disclose plurality of conductive metal nanowires. Seong further fails to disclose the average lateral size and thickness of the plurality of ruthenium oxide as now required in amended claim 1.
Han et al. teaches conductive layer comprising a plurality of graphene nanosheets and plurality of conductive metal nanowires. Seong further fails to disclose the average lateral size and thickness of the plurality of nanosheets as now required in amended claim 1.
However, Han et al. fails to disclose ruthenium oxide nanosheets that are surface-doped.
With respect to US 10,546,663, Applicant’s has properly submitted terminal disclaimer filed 03/23/21.
In light of the above, the present claims are passed to issue.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787